UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-7993



ROBERT L. EDWARDS,

                                           Petitioner - Appellant,

          versus


EDDIE LEE PEARSON, Warden,

                                            Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:06-cv-00943-JCC)


Submitted:   June 21, 2007                  Decided:   June 26, 2007


Before NIEMEYER, WILLIAMS, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert L. Edwards, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Robert L. Edwards seeks to appeal the district court’s

order entered November 9, 2006, denying relief on his 28 U.S.C.

§ 2254 (2000) petition.             The order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).              A certificate of appealability will

not   issue    absent    “a     substantial       showing    of   the   denial        of   a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2000).            A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that any assessment of the constitutional claims by the

district court is debatable or wrong and that any dispositive

procedural ruling by the district court is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-

84 (4th Cir. 2001).           We have independently reviewed the record and

conclude that Edwards has not made the requisite showing.                              The

district      court     has     vacated    its     November       9,    2006,    order.

Accordingly, we deny a certificate of appealability and dismiss

this appeal as moot.           We dispense with oral argument because the

facts   and    legal    contentions       are     adequately      presented      in    the

materials     before     the     court    and     argument    would     not     aid    the

decisional process.

                                                                              DISMISSED




                                          - 2 -